DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS, see IDSs filed 1/20/2022 containing 20 pgs. and 38 pgs., have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper filed of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believed may be of particular relevance to the instant claimed invention in response to this Office Action. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tissue fixation member” in claims 1 and 8-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, “tissue fixation member” has been interpreted to include tines and equivalents thereof as disclosed within the specification, see para. [0023], [0053]. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 15-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10 recites “providing electrical stimulation to the heart with the wired lead of the pulse generator”, however claim 9 from which claim 10 depends already recites “providing electrical stimulation to the heart with the wired lead of the pulse generator”, therefore claim 10 fails to further limit the subject matter of the claim upon which it depends. Claim 15 recites that the wireless electrode assembly includes a body, a first electrode and a second electrode, however claim 9 from which claim 15 depends already recites that the wireless electrode assembly includes a body, a first electrode, a second electrode and a tissue fixation member so it is unclear what further limitations claim 15 is providing and whether claim 15 is attempting to remove the tissue fixation member as being part of the wireless electrode assembly. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Claims 16-18 directly or indirectly depend from claim 15 and are also rejected to for the reasons stated above regarding claim 15. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-3,8-16 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2006/0085041 to Hastings et al. (Hastings) (cited by applicant).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
In reference to at least claim 1
Hastings teaches leadless cardiac stimulation systems which discloses an electrical stimulation system for provide pacing therapy to a heart (e.g. example system 200, Figs. 2A-2B), the system comprising: a pulse generator device including a wired lead extending therefrom (e.g. conventional pacemaker or pulse generator 290 and associated wired leads 295, Figs. 2B, para. [0065]); and a wireless electrode assembly separate from the pulse generator device (e.g. individual seed, 220, Fig. 2B), the wireless electrode assembly including: a body having a distal end region extending to a distal end of the body and a proximal end region extending to a proximal end of the body (e.g. seed may include a main body 1122 has a distal and a proximal end, Figs. 11E-11W); a first electrode secured to the distal end of the distal end region of the body (e.g. electrode 1135, Figs. 11E-11W, para. [0101], [0114],[0116], [0127]); a second electrode disposed on the proximal end region of the body (e.g. electrode 1136, Figs. 11E-11W, para. [0101], [0114],[0116], [0127]); and a tissue fixation member configured to engage cardiac tissue to secure the wireless electrode assembly within a chamber of the heart (e.g. several fixation members are present on the seed, 1110, 1107, 1111, 1105, Figs. 11E-11W); wherein the electrical stimulation system is configured to synchronize electrical stimulation to the heart provided with the wireless electrode assembly to electrical stimulation to the heart provided with the wired lead of the pulse generator (e.g. controller 240 may use information from the conventional atrial or right ventricular apex pacing to coordinate the timing of firing of the implanted seeds, para. [0075]) . 
In reference to at least claim 2
Hastings further discloses wherein the tissue fixation member comprises: a flexible tine including a base, a tip and a medial portion extending therebetween (e.g. adjustable tines 1110 contain a base, tip and medial portion, Figs. 11E-11W;  body barbs 1107 contain a base, tip and medial portion, Figs. 11T-11U).
In reference to at least claim 3
Hastings further discloses wherein the base of the tine is secured to the body between the first electrode and the second electrode (e.g. body barbs 1107 contain a base secured to the body between the electrodes Figs. 11T-11U).
In reference to at least claim 8
Hastings discloses wherein the wireless electrode assembly further includes a circuit positioned within the body, and wherein the circuit is designed to deliver electrical energy to the first electrode (e.g. electrical circuitry within seed device 220 which delivers energy to the electrodes, Fig. 4, para. [0067]-[0071]).
In reference to at least claims 9-10 and 15
Hastings teaches leadless cardiac stimulation systems which discloses an a method of providing pacing therapy to a heart of a patient comprising: implanting a wireless electrode assembly into a chamber of the heart (e.g. individual seed, 220, Fig. 2B), the wireless electrode assembly including: a body having a distal end region extending to a distal end of the body and a proximal end region extending to a proximal end of the body (e.g. seed may include a main body 1122 has a distal and a proximal end, Figs. 11E-11W); a first electrode secured to the distal end of the distal end region of the body (e.g. electrode 1135, Figs. 11E-11W, para. [0101], [0114],[0116], [0127]); a second electrode disposed on the proximal end region of the body (e.g. electrode 1136, Figs. 11E-11W, para. [0101], [0114],[0116], [0127]); and a tissue fixation member engaging cardiac tissue to secure the wireless electrode assembly within a chamber of the heart (e.g. several fixation members are present on the seed, 1110, 1107, 1111, 1105, Figs. 11E-11W); implanting a wired lead extending from a pulse generator within the patient (e.g. conventional pacemaker or pulse generator 290 and associated wired leads 295, Figs. 2B, para. [0065]); providing electrical stimulation to the heart with the wireless electrode assembly (e.g. delivery pacing pulses to the tissues, para. [0071]), providing electrical stimulation to the heart with the wired lead of the pulse generator (e.g. providing pacing using conventional pacemaker 290, para. [0075]) and synchronizing the electrical stimulation to the heart provided with the wireless electrode assembly to the electrical stimulation to the heart provided with the wired lead of the pulse generator (e.g. controller 240 may use information from the conventional atrial or right ventricular apex pacing to coordinate the timing of firing of the implanted seeds, para. [0075]) 
In reference to at least claim 11
Hastings further discloses wherein the pulse generator wirelessly communicates with a controller implanted in the patient (e.g. may also communicate with the controller/transmitter 240, para. [0065]).
In reference to at least claim 12
Hastings further discloses wherein the controller communicates with the wireless electrode assembly (e.g. controller 240 communicates with the pacing seed 220, para. [0061], [0066]).
In reference to at least claim 13
Hastings further discloses wherein the wireless electrode assembly includes a circuit designed to deliver electrical energy provide electrical stimulation to the heart (e.g. electrical circuitry within seed device 220 which delivers energy to the electrodes, Figs. 4, para. [0067]-[0071]).
In reference to at least claim 14
Hastings further discloses sensing a ECG signal with the pulse generator (e.g. sense the internal ECG, para. [0065]). 
In reference to at least claim 16
Hastings discloses a flexible tine including a base, a tip and a medial portion extending therebetween (e.g. adjustable tines 1110 contain a base, tip and medial portion, Figs. 11E-11W;  body barbs 1107 contain a base, tip and medial portion, Figs. 11T-11U), wherein the base of the tine is secured to the body between the first electrode and the second electrode (e.g. body barbs 1107 contain a base secured to the body between the electrodes Figs. 11T-11U).

In reference to at least claim 19
Hastings further discloses wherein the wired lead is implanted in a right atrium or right ventricle of the heart (e.g. lead 295 are implanted in the right atrium or right ventricle, Fig. 2B), and the wireless electrode assembly is implanted in a left atrium or left ventricle of the heart (e.g. seeds are implanted within the left ventricle, Figs. 2B).
In reference to at least claim 20
Hastings further discloses implanting a second wireless electrode assembly into another chamber of the heart (e.g. multiple seeds can be implanted in various chambers of the heart, Figs. 1,6, 11, para. [0022], [0049]). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-7 and 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0085041 to Hastings et al. (Hastings) in view of US Patent No. 5,330,107 to Stokes (Stokes) (cited by applicant).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
In reference to at least claims 4-7
Hastings teaches a system according to claim 3 but does not explicitly teach a tine including a base secured to the body between the first and second electrode wherein the tine transitions from a straightened delivery configuration to a curved deployed configuration in which the tip of the tine is positioned distal of the base in the straightened delivery configuration and the tip of the tine in the curved deployed configuration is located proximal of the tip of the tine in the straightened delivery configuration.
Stokes teaches universal tined myocardial pacing lead which discloses an electrode assembly (e.g. Figs. 3-5) including a body including a distal end region and a proximal end region (e.g. 1), an electrode immovable fixed to the distal end region (e.g. 9) and a tine including a base, a tip and a medial portion extending therebetween (e.g. 3/7), wherein the base is secured to the body (e.g. 3/7), wherein deploying electrode assembly shifts the medial portion from a first configuration to a second curved configuration (e.g. Figs. 3 and 5), wherein the tip of the tine is positioned distal of the base in the first configuration (e.g. Figs. 3 and 6) and wherein deploying the electrode assembly engages the medial portion of the tine to the target tissue of the heart to secure the electrode assembly thereto wherein the tip of the tine is positioned distal of the base in the first configuration (e.g. Figs. 5 and 7).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the seeds of Hasting to include a tine including a base, a tip and a medial portion extending therebetween wherein the base is secured to the body of the pacing seed within Figs. 11 E-11W, wherein deploying the electrode assembly shifts the tine from a straightened delivery configuration to a curved deployed configuration, wherein the tip of the tine is positioned distal of the base in the delivery configuration and wherein in the deployed configuration the tip of the tine is located proximal the tip of the tine in the straightened, as taught by Stokes, in order to yield the predictable result of providing an anchor able to resist axial and rotating forces reducing lead migration, dislodgement or excessive penetration. 
In reference to at least claims 17-18
Hastings teaches a system according to claim 16 but does not explicitly teach a tine including a base secured to the body between the first and second electrode wherein the tine transitions from a straightened delivery configuration to a curved deployed configuration in which the tip of the tine is positioned distal of the base in the straightened delivery configuration and the tip of the tine in the curved deployed configuration is located proximal of the tip of the tine in the straightened delivery configuration.
Stokes teaches universal tined myocardial pacing lead which discloses an electrode assembly (e.g. Figs. 3-5) including a body including a distal end region and a proximal end region (e.g. 1), an electrode immovable fixed to the distal end region (e.g. 9) and a tine including a base, a tip and a medial portion extending therebetween (e.g. 3/7), wherein the base is secured to the body (e.g. 3/7), wherein deploying electrode assembly shifts the medial portion from a first configuration to a second curved configuration (e.g. Figs. 3 and 5), wherein the tip of the tine is positioned distal of the base in the first configuration (e.g. Figs. 3 and 6) and wherein deploying the electrode assembly engages the medial portion of the tine to the target tissue of the heart to secure the electrode assembly thereto wherein the tip of the tine is positioned distal of the base in the first configuration (e.g. Figs. 5 and 7).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the seeds of Hasting to include a tine including a base, a tip and a medial portion extending therebetween wherein the base is secured to the body of the pacing seed within Figs. 11 E-11W, wherein deploying the electrode assembly shifts the tine from a straightened delivery configuration to a curved deployed configuration, wherein the tip of the tine is positioned distal of the base in the delivery configuration and wherein in the deployed configuration the tip of the tine is located proximal the tip of the tine in the straightened, as taught by Stokes, in order to yield the predictable result of providing an anchor able to resist axial and rotating forces reducing lead migration, dislodgement or excessive penetration. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L GHAND/Examiner, Art Unit 3792